— Order unanimously reversed, on the law, motion denied and matter remitted to Supreme Court, Monroe County, for further proceedings on the indictment. Memorandum: The court should not have granted the motion made under CPL 30.30 to dismiss the indictment because of the delays of the prosecutor, after she had announced her readiness for trial, in providing discovery materials and in serving a supplemental bill of particulars. Defendant’s remedies for such delays do not include dismissal under CPL 30.30 (see People v Cole, 90 AD2d 27, 30). (Appeal from order of Supreme Court, Monroe County, Houston, J. — dismiss indictment.) Present — Doerr, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.